Order denying motion for judgment on the pleadings affirmed, with ten dollars costs and disbursements. We are passing upon a question of pleading only. The complaint alleges communication of the plan to defendant for a consideration to be paid if accepted. The plan or idea, if novel and of value, was sufficient consideration if there was an agreement to pay. (Keller v. American Chain Co., Inc., 255 N. Y. 94; Haskins v. Ryan, 75 N. J. Eq. 330, 332; Cobb v. Cowdery, 40 Vt. 25.) Lazansky, P. J., Young, Carswell, Tompkins and Davis, JJ., concur.